 



Exhibit 10.3
Phantom Unit Grant
For Directors of Texas Eastern Products Pipeline Company LLC
under the
EPCO, Inc. 2006 TPP Long-Term Incentive Plan

         
Date of Grant:
       
 
 
 
   
Name of Grantee:
       
 
 
 
   
Number of Units Granted:
       
 
 
 
   
Phantom Unit Grant Number:
  PUG06 — ___    

          Texas Eastern Products Pipeline Company LLC (the “General Partner”) is
pleased to inform you that you have been granted the number of Phantom Units set
forth above under the EPCO, Inc. 2006 TPP Long-Term Incentive Plan (the “Plan”).
A Phantom Unit is a contractual right to receive a Unit of TEPPCO Partners, L.P.
(the “Partnership”) that is subject to the forfeiture and non-transferability
provisions set forth below in this Agreement. Upon the payment date specified
herein, the holder of the Phantom Unit is entitled to receive cash equal to the
then Fair Market Value of a Unit. The terms of the grant are as follows:
          1. The Phantom Units shall become payable on the earlier of (i) the
fourth anniversary of the Date of Grant set forth above or (ii) the date on
which you are no longer a director of the General Partner or any Affiliate of
the General Partner (the earlier of (i) or (ii) above is hereinafter referred to
as the “Payment Date”). For this purpose, transferring as Director from the
General Partner to an Affiliate, or vice versa, will not result in payment of
the Phantom Units under (ii), above.
          2. Upon the Payment Date, cash will be delivered to you with respect
to each Phantom Unit, equal to the then Fair Market Value of a Unit.
          3. For each calendar quarter in the period beginning on the Date of
Grant and ending upon the Payment Date, you will receive a cash payment within
such calendar quarter equal to the product of (i) the cash distributions paid
during such calendar quarter with respect to a Unit, if any, times (ii) the
number of Phantom Units subject to this grant (such payments are hereinafter
referred to as the “DERs”).
          4. None of the Phantom Units or DERs are transferable (by operation of
law or otherwise) by you, other than by will or the laws of descent and
distribution. If, in the event of your divorce, legal separation or other
dissolution of your marriage, your former spouse is awarded ownership of, or an
interest in, all or part of the Phantom Units or DERs granted hereby to you (the
“Awarded Units”), the Awarded Units shall automatically and immediately be
forfeited and cancelled without payment on such date.
          5. Nothing in this Agreement or in the Plan shall confer any right on
you to continue as a director of the General Partner or its Affiliates or
restrict the members of the General Partner from not re-electing you as a
director of the General Partner or its Affiliates at any time.
          6. To the extent that the grant or vesting of a Phantom Unit results
in the receipt of compensation by you with respect to which the General Partner
or an Affiliate has a tax withholding obligation pursuant to applicable law,
unless you make other arrangements that are acceptable to the General Partner or
such Affiliate, you must deliver to the General Partner or the Affiliate such
amount of money as the General Partner or the Affiliate may

 



--------------------------------------------------------------------------------



 



require to meet its tax withholding obligations under such applicable law.
          7. Notwithstanding any other provision of this Agreement, the General
Partner shall not be obligated to deliver to you any payment if counsel to the
General Partner determines such delivery would violate any law or regulation of
any governmental authority or agreement between the General Partner or the
Partnership and any national securities exchange upon which the Units are listed
or any policy of the General Partner or any Affiliate of the Company.
          8. These Phantom Units and DERs are subject to the terms of the Plan,
which is hereby incorporated by reference as if set forth in its entirety
herein, including, without limitation, the ability of the Committee, in its
discretion, to amend your Phantom Unit award without your approval. In the event
of a conflict between the terms of this Agreement and the Plan, the Plan shall
be the controlling document. Capitalized terms that are used, but are not
defined, in this Award have the respective meanings provided for in the Plan.
The Plan, as in effect on the Date of Grant, is attached hereto as Exhibit A.

                  TEXAS EASTERN PRODUCTS PIPELINE COMPANY LLC
 
           
 
  By:        
 
     
 
[Name, Title]    

- 2 -